DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 11/16/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Applicant’s amendment to the specification and drawings acknowledged and entered.
The Applicant originally submitted Claims 1-10 in the application. In the previous response, the Applicant amended Claims 1-4 and 7-10. In the present response, the Applicant amended Claims 1 and 2. Accordingly, Claims 1-10 are currently pending in the application.
    Response to Arguments
Applicant’s Arguments/Remarks filled 11/16/2022, with respect to rejection of Claims 1-2 under 35 U.S.C. § 103 has been fully considered, and are persuasive.
Therefore, the rejection has been withdrawn. However, upon further search and consideration, a new grounds of rejection has been set forth below necessitated by Applicant’s amendment to Claims 1-2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Wachter et al (US 2018/0342932) in view of Umezu et al (US 2004/0164405) and further in view of Kusakawa (US 6,191,369).
	Regarding Claim 1, Wachter (In Figs 1-2A) discloses an electric working machine (100) comprising: 
a motor (104); 
a battery (108); 
a drive circuit (gate driver, ¶ 39, II. 11-14) for driving the motor, the drive circuit including an inverter circuit (three-phase inverter bridge circuit, ¶ 58, II.) that controls electric current flowing through a phase winding of the motor (104); 
a first semiconductor switch (206) provided in a power-supply line (line connecting battery to 200)  from the battery (108) to the drive circuit (gate driver, ¶ 39, II. 11-14); 
a control circuit (218), (¶ 39, II. 1-2) that controls electric current supplied from the battery (108) to the motor (108) via the drive circuit (gate driver, ¶ 39, II. 11-14);
a second semiconductor switch (206) of the inverter circuit coupled to a terminal of the motor (104); 
However Wachter does not disclose a heat sink made of a conductive metal and to which the first semiconductor switch and the second semiconductor switch are attached; and
a metal-based board that is a printed circuit board and is disposed between the first semiconductor switch and the heat sink, and between the second semiconductor switch and the heat sink, the metal-based board having:
a board surface; and
an insulating layer stacked on the board surface,
wherein the first semiconductor switch and the second semiconductor switch are fixed on the insulating layer to be mounted to the heat sink via the metal-based board.
Instead Umezu (In Fig 2) teaches a heat sink (12) made of a conductive metal (¶ 34, II. 6-10) and to which the first semiconductor switch (15a) and the second semiconductor switch (15b) are attached; and
a metal-based board (11), (¶ 34, II. 1-6) that is a printed circuit board (¶ 37, II. 1-10) and is disposed between the first semiconductor switch (15a) and the heat sink (12), and between the second semiconductor switch (15b) and the heat sink (12), (Fig 2), the metal-based board (11) having:
a board surface (surface of 11 stacked on 13a/13b); and
an insulating layer (13a/13b), (¶ 41, II. 13-15) stacked on the board surface,
wherein the first semiconductor switch (15a) and the second semiconductor switch (15b) are fixed on the insulating layer (13a/13b) to be mounted to the heat sink (12) via the metal-based board (11), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu with a heat sink made of metal to which the first and the second semiconductor switches are being attached and a metal-based board that is a printed circuit board and is disposed between the first semiconductor switch and the heat sink and between the second semiconductor switch and the heat sink with the metal-based board having a board surface with an insulating layer stacked on the board surface with the first and second semiconductor switch being fixed on the insulating layer to be mounted to the heat sink via the metal-based board to benefit from desirably transferring heat generated in MOSFETs during large current flows, to the first heatsink with higher thermal conductivity than the second heatsink and then radiating heat to the environment with the second heatsink with larger surface area than the first heatsink preventing possibilities of the MOSFET’s to break down during the large current flows, while ensuring electrical insulation therebetween (Umezu, ¶ 36, II. 1-10, ¶ 41, II. 8-13).
However where Umezu teaches a metal-based board (11) with an insulating layer (13a/13b), however Wachter as modified fails to teach or suggest a printed circuit board. 
Instead Kusakawa (In Fig 1) teaches a printed circuit board (100).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu and further with Kusakawa with a printed circuit board to benefit from providing a plurality of conductive traces being formed on the surface of the insulating substrate for electrical signal transmission (Kusakawa, Col 1, II. 60-63).
Regarding Claim 2 , Wachter (In Figs 1-2A) discloses an electric working machine (100) comprising: 
a motor (104); 
a semiconductor element (206) that is provided in a current path to the motor (104) and completes or interrupts (¶ 40, II. 1-8) the current path (current path through 212, ¶ 58, II. 17-21); 
a circuit board (202) on which the semiconductor element (206) is mounted (¶ 38, II. 16-19), a control circuit (218), (¶ 39, II. 1-2) that turns on and off the semiconductor element  (206), (¶ 40, II. 1-8) to control energization to the motor (104) being disposed on the circuit board (202), (¶ 39,  II. 2-5).
However Wachter does not disclose wherein a heat sink made of a conductive metal for dissipating heat from the semiconductor element; and 
a metal-based board that is a printed circuit board, the metal-based board having: a board surface; and an insulating layer stacked on the board surface, 
wherein the semiconductor element is fixed on the insulating layer and attached to the heat sink via the metal-based board.
Instead Umezu (In Fig 2) teaches wherein a heat sink (12) made of a conductive metal (¶ 34, II. 6-10) for dissipating heat from the semiconductor element (15a/15b); and 
a metal-based board (11), (¶ 34, II. 1-6) that is a printed circuit board (¶ 37, II. 1-10), the metal-based board (11) having: a board surface (surface of 11 stacked on 13a/13b); and an insulating layer (13a/13b), (¶ 41, II. 13-15) stacked on the board surface (Fig 2), 
wherein the semiconductor element (15a/15b) is fixed on the insulating layer (13a/13b) and attached to the heat sink (12) via the metal-based board (11), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu with a heat sink made of a conductive metal for dissipating heat from the semiconductor element and a metal-based board that is a printed circuit board and having a board surface and an insulating layer stacked on the board surface to benefit from desirably transferring heat generated in MOSFETs during large current flows, to the first heatsink with higher thermal conductivity than the second heatsink and then radiating heat to the environment with the second heatsink with larger surface area than the first heatsink preventing possibilities on the MOSFET’s to break down during the large current flows, while ensuring electrical insulation therebetween (Umezu, ¶ 36, II. 1-10, ¶ 41, II. 8-13).
However where Umezu teaches a metal-based board (11) with an insulating layer (13a/13b), however Wachter as modified fails to teach or suggest a printed circuit board. 
Instead Kusakawa (In Fig 1) teaches a printed circuit board (100).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu and further with Kusakawa with a printed circuit board to benefit from providing a plurality of conductive traces being formed on the surface of the insulating substrate for electrical signal transmission (Kusakawa, Col 1, II. 60-63).
Examiner note;
A printed circuit board is defined as a medium used in electrical and electronic engineering to connect electronic components to one another in a controlled manner.
PCB Basics (https://learn.sparkfun.com/tutorials/pcb-basics/all) define a printed circuit board having lines and pads that connect various points together.
 “Umezu” in Fig 2, and in “[0037]” clearly illustrate and teaches that, heatsink 11 with insulating layer 13a/13b connected to the power supply through connector 21, connecting power supply to capacitor 2 and providing power to the MOSFET’s. the heatsink 11 is a square shape with an extend and bent potion provided to electrically connect to connector 21. However Umezu fails to provide electrical traces and pads within insulator layer 13a/13b, however Kusakawa Fig 1, clearly illustrated an insulating substrate 102 with electrical traces 106 and pads FP1.
Regarding Claim 6, Wachter in view of Umezu and further in view of Kusakawa discloses the limitations of Claim 2, however Wachter as modified does not disclose wherein the semiconductor element is coated with an insulating material on the metal- based board.
Instead Umezu (In Fig 2) further teaches wherein the semiconductor element (15a/15b) is coated with an insulating material (13a/13b), (¶ 41, II. 13-19) on the metal- based board (11).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu with the semiconductor element being coated with an insulating material on the metal base board to benefit from desirably transferring heat generated in MOSFETs during large current flows to the first heatsink while maintaining the electrical insulation therebetween (Umezu, ¶ 27, II. 5-10).
Claims 3-4 rejected under 35 U.S.C. § 103 as being unpatentable over Wachter in view of Umezu further in view of Kusakawa and further in view of Tsubaki (US 2013/0288091).
Regarding Claim 3, Wachter in view of Umezu and further in view of Kusakawa discloses the limitations of Claim 2, however Wachter as modified does not disclose wherein a temperature detection element of the meta-based board, the temperature detection element being coupled to the control circuit.
Instead Tsubaki (In Fig 5A) teaches wherein a temperature detection element (15) of the meta-based board (11), (¶ 56, II. 1-5), the temperature detection element (15) being coupled to the control circuit (5A), (¶ 117, II. 12-15), (Fig 5A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu further with Kusakawa and further with Tsubaki with a temperature detection element of the metal-based board being coupled to the control circuit to benefit from providing a temperature sensor and a temperature sensor attaching structure, which make it possible to directly detect the heat of a detection object without comprising the flexibility of the flexible board (Tsubaki, ¶ 9, II. 1-5).
Regarding Claim 4, Wachter in view of Umezu further in view of Kusakawa and further in view of Tsubaki discloses the limitations of Claim 3, however Wachter as modified does not explicitly disclose wherein a wiring pattern provided on the insulating layer, the wiring pattern being for coupling the temperature detection element to the circuit board.
Instead Tsubaki (In Fig 5A) further teaches wherein a wiring pattern (21/22) provided on the insulating layer (51), (¶ 59, II. 1-3), the wiring pattern (21/22) being for coupling the temperature detection (15) element to the circuit board (5A), (Fig 5A).
 It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu further with Kusakawa and further with Tsubaki a wiring pattern being provided on the insulating layer and with wiring pattern being for coupling the temperature detection element to the circuit board to benefit from providing a temperature sensor and a temperature sensor attaching structure, which make it possible to directly detect the heat of a detection object without comprising the flexibility of the flexible board while electrically isolating the sensor element from accidentally being brought in to electrical with any other electrical conductor, which may alter the operation of the sensor element (Tsubaki, ¶ 9, II. 1-5).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Wachter in view of Umezu further in view of Kusakawa further in view of Tsubaki and further in view Onishi et al (US 2009/0283765).
Regarding Claim 5, Wachter in view of Umezu further in view of Kusakawa and further in view of Tsubaki discloses the limitations of Claim 3, however Wachter as modified does not disclose wherein the metal-based board is provided with two or more of the semiconductor elements, and the temperature detection element is arranged among the semiconductor elements.
However where Umezu (In Fig 2) further teaches wherein the metal-based board (11), (¶ 34, II. 1-6) is provided with two or more of the semiconductor elements (15a/15b). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu with the metal-based board being provided with two or more semiconductor elements to benefit from desirably transferring heat generated in MOSFETs during large current flows, to the first heatsink with higher thermal conductivity than the second heatsink and then radiating heat to the environment with the second heatsink with larger surface area than the first heatsink preventing possibilities on the MOSFET’s to break down during the large current flows (Umezu, ¶ 36, II. 1-10).
However Wachter as modified does not teach wherein the temperature detection element is arranged among the semiconductor elements.
Instead Onishi (In Figs 3, 4A-4B) teaches wherein the temperature detection element (34) is arranged among the semiconductor elements (23). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu further with Kusakawa further with Tsubaki and further with Onishi with the temperature detection element being arranged among the semiconductor elements to benefit from transferring the heat of semiconductor chip to the metal base plate and then radiate into the atmosphere while monitoring the temperature of the semiconductor chip by a controller connected to a temperature sensor to prevent damage to the semiconductor chip, in case the heat is not sufficiently radiated to the atmosphere (Onishi, ¶ 41, II. 4-13, ¶ 42, II. 1-8).
Claims 7 and 10 rejected under 35 U.S.C. § 103 as being unpatentable over Wachter in view of Umezu further in view of Kusakawa and further in view of Ohmi (US 2007/0247811).
Regarding Claim 7, Wachter in view of Umezu and further in view of Kusakawa discloses the limitations of Claim 2, however Wachter as modified does not disclose wherein a space in the heat sink for heat dissipation, wherein the semiconductor element is provided on opposite sides of the heat sink with the space interposed therebetween.
Instead Ohmi (In Fig 4) teaches wherein a space (S, ¶ 19, II. 8-18), (Fig 2) in the heat sink (16/17) for heat dissipation (Fig 4), wherein the semiconductor element (13) is provided on opposite sides of the heat sink (16/17) with the space interposed therebetween (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu further with Kusakawa and further with Ohmi with a space in the heat sink for heat dissipation, and the semiconductor element being provided on opposite sides of the heat sink with the space interposed therebetween to benefit from efficiently cooling heating elements in contact with the heat sink while coil parts which are located in the air course are efficiently cooled thereby being able to downsize the heatsink as a result of the enhancements in the cooling efficiency of heating parts (Ohmi, ¶ 27, II. 13-19).
Regarding Claim 10, Wachter in view of Umezu further in view of Kusakawa and further in view of Ohmi discloses the limitations of Claim 7, however Wachter as modified does not disclose  wherein a substantially U-shaped section of the heat sink in which the space is disposed.
Instead Ohmi (In Fig 4) further teaches wherein a substantially U-shaped section (¶ 19, II. 1-6) of the heat sink (16/17) in which the space (S, ¶ 19, II. 8-18) is disposed (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu further with Kusakawa and further with Ohmi with a substantially U-shaped section of the heat sink in which the space is disposed to benefit from efficiently cooling heating elements in contact with the heat sink while coil parts which are located in the air course are efficiently cooled thereby being able to downsize the heatsink as a result of the enhancements in the cooling efficiency of heating parts (Ohmi, ¶ 27, II. 13-19).
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Wachter in view of Umezu further in view of Kusakawa and further in view of Choi (US 6,404,065) prior art.
Regarding Claim 8, Wachter in view of Umezu and further in view of Kusakawa discloses the limitations of Claim 1, however Wachter as modified does not disclose wherein a non-conductive screw that attaches the semiconductor element to the heat sink.
Instead Choi (In Figs 1A-1B) in prior art teaches wherein a non-conductive screw (16), (Col 2, II. 4-9) that attaches the semiconductor element (10) to the heat sink (14).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu further with Kusakawa and further with Choi with a non-conductive screw that attaches the semiconductor element to the heat sink to benefit from isolating the power semiconductor device from the heatsink (Choi, Col 2,  II. 4-9).
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Wachter in view of Umezu further in view of Kusakawa and further in view of Matsukura et al (US 2002/0141161).
Regarding Claim 9, Wachter in view of Umezu and further in view of Kusakawa discloses the limitations of Claim 1, however Wachter as modified does not disclose wherein a screw that attaches the semiconductor element to the heat sink; and a screw hole in the semiconductor element in which the screw is disposed, the screw hole being molded- 19- with an insulating resin.
Instead Matsukura (In Fig 1) teaches wherein a screw (30) that attaches the semiconductor element (29) to the heat sink (42); and a screw hole (31) in the semiconductor element (29) in which the screw (30) is disposed, the screw hole being molded- 19- with an insulating resin (33, ¶ 52, II. 5-11).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu further with Kusakawa and further with Matsukura with a screw that attaches the semiconductor element to the heat sink and a screw hole in the semiconductor element in which the screw is disposed with the screw hole molded with an insulating resin to benefit from the collector part of the semiconductor switching elements being electrically insulated from the heat radiating fin with a simplified construction while heat which is produced by the semiconductor switching elements is radiated by the heat radiating fin at better thermal conductivity (Matsukura, ¶ 19,  II. 1-15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835